PER CURIAM.
It seems unnecessary to do more than refer .to the decision of this court in Bailey v. Sundberg, 1 C. C. A. 387, 49 Fed. 583, where the effect of a decree in a proceeding in rem in (lie admiralty was fully discussed, and it was held that cargo owners were not bound where the owners of the ship which carried it appeared voluntarily, and process was served by arrest: of the vessel, but with no publication of arrest and of time assigned for the return of process and the bearing of the cause. We arc referred *1020to no authority to support the proposition that the effect of similar proceedings in England is more far-reaching than here. On the contrary, the testimony of a witness called as to English law would seem to indicate that, unless cargo owners were actually made parties of record, they would not be bound, even though the vessel was arrested and advertised. But be that as it may, we think Bailey v. Sundberg is controlling.
The decree of the district court is affirmed, with costs.